UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4778


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSE AARON DAVISON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:10-cr-00632-MJG-1)


Submitted:   June 13, 2012                 Decided:   August 1, 2012


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward C. Sussman, LAW OFFICE OF EDWARD SUSSMAN, Washington,
D.C., for Appellant. Rod J. Rosenstein, United States Attorney,
Paul E. Budlow, Assistant United States Attorney, Kristi N.
O'Malley, Assistant United States Attorney, Lindsey Carpenter,
Law Clerk, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Following a bench trial, the district court found Jesse

Aaron    Davison    guilty   of    multiple   counts     of   production   and

possession of child pornography and sentenced Davison to life

imprisonment.         Davison     now   appeals.   For    the   reasons    that

follow, we affirm.

        The evidence at trial established that in 2009 Davison’s

co-defendant, Tiffany Bolner, befriended CW, a ten year old girl

who moved into an apartment with her mother across the street

from Bolner.       CW and Bolner would often spend the night together

at Bolner’s apartment.

     In early 2010, Bolner met Davison, who lived in a halfway

house at the time, and the two began a romantic relationship.

When Davison moved out of the halfway house, he and Bolner moved

into a shared apartment next door to CW.               Davison lied to CW’s

family, telling them that he had a ten year old daughter who

lived with him, so that they would allow CW to continue spending

weekends in Bolner’s (and Davison’s) apartment.

     During the weekends that CW spent with Bolner and Davison,

they encouraged her to drink and smoke and engaged in sexual

intercourse in front of her.            The abuse progressed and Davison

and Bolner engaged CW in sexual activity on numerous occasions.

Davison and Bolner produced videos and photographs of the sexual



                                        2
conduct    using     Davison’s      Blackberry    phone.      They     stored   the

videos and images on a 64MB and a 2GB memory card.

     On    May     20,   2010,     Baltimore    police   arrested    and   charged

Davison     with    assaulting       Bolner.      Following   the    arrest,    CW

disclosed the sexual abuse to her mother, who in turn reported

Bolner and Davison to police.

     At a police interview, Bolner denied that she or Davison

had any sexual contact with CW.                 After the interview, Bolner

returned to the apartment and deleted all of the images on the

64MB memory card.          After the police detained Bolner, Bolner’s

mother, Neva, and Bolner’s sister, Kristina Randall, went to the

apartment and removed Bolner’s property, including a red MP3

player and the Blackberry phone.                Neva Bolner stored the items

in a set of drawers in her own home.

     While incarcerated, Davison also attempted to conceal the

abuse by repeatedly urging his sister, Laura, to destroy the

evidence,    describing       to    her   the   relevant   images    and   videos.

Davison informed Laura that his Blackberry phone and the red MP3

player contained photographic and video evidence “that could put

him away for life.”           He instructed Laura to obtain a key to his

apartment from Bolner’s mother, retrieve the Blackberry and red

MP3 player, and destroy the incriminating images and videos.

Davison added that if the items were not in the apartment, they

would     likely    be   in    Bolner’s     possession.       Rather    than    aid

                                           3
Davison,        however,        Laura      told      the        police      about     the

communications.

      As    a   result,     the     police       obtained       warrants     for    three

locations:       (1) Davison and Bolner’s shared apartment, (2) Neva

Bolner’s apartment, and (3) Kristina Randall’s home.                               Out of

fear for Laura Davison’s safety, the officers who drafted the

warrant      affidavits         sought     the    magistrate’s           assistance    in

drafting     language      to    conceal    Laura    Davison’s         identity.      The

ensuing searches resulted in the seizure of the red MP3 player

with the 2GB memory card and a Blackberry phone with no memory

card from Neva Bolner’s apartment.

      Because Davison and Bolner had recently been evicted from

their     apartment,    FBI      Special    Agents       from    the   Maryland     Child

Exploitation Task Force entered the apartment with the consent

of the landlord in order to take photographs of the location of

the abuse.          Inside the apartment, the Agents located the 64MB

memory card on the floor.                Subsequent forensic examination of

the 2GB and the 64MB memory cards revealed that they contained

sexually explicit images and videos of Davison, Bolner, and CW.

      Following a bench trial, the district court found Davison

guilty of conspiracy to produce child pornography in violation

of   18    U.S.C.   §   2251(e),     four       counts    of    production    of    child

pornography in violation of § 2251(a) and § 2256, possession of

child pornography in violation of § 2252(a)(5)(B), and tampering

                                            4
with    objects       and      proceedings       in    violation         of        18   U.S.C.

§ 1512(c)(1)–(2).             Davison     stipulated      that      he   had       previously

been convicted of attempted rape under Maryland law of a victim

under seventeen years of age.                 Based on this prior conviction,

the district court sentenced Davison under 18 U.S.C. § 3559(e),

which provides for mandatory concurrent life sentences on the

production of child pornography counts.                    The district court also

imposed a one-hundred twenty month sentence on the possession

count and a sixty month sentence on the tampering count.

       Davison    raises       three      arguments       on   appeal.             First,    he

challenges the validity of the search warrants, arguing that the

issuing magistrate improperly assisted the officers in drafting

the    language    used       in    the   warrant     affidavits.             In    order   to

challenge the validity of the warrant, however, Davison must

first establish a legitimate expectation of privacy in the area

searched –- Neva Bolner’s home -- not merely an interest in

items found.       See United States v. Salvucci, 448 U.S. 83, 92-93

(1980); Rakas v. Illinois, 439 U.S. 128, 143 (1978).                                     While

Davison may be able to assert a possessory interest in the 2GB

memory card seized from Neva Bolner’s bedroom, “ownership of the

item   seized     is,    by    itself,     insufficient        to    confer        a    privacy

interest in the area searched.”                    United States v. Manbeck, 744

F.2d    360,    374     (4th       Cir.   1984);    see    also     United         States    v.

Horowitz, 806 F.2d 1222, 1224 (4th Cir. 1986).                                The officers

                                             5
executing the warrant on Neva Bolner’s residence located the

memory card inside a set of drawers in the bedroom.                                     Davison

offered      no     evidence       of     his    interest         or     control      over     the

residence      or      the     bedroom.         Moreover,        given      Neva     Bolner   and

Kristina      Randall’s         access     to    the        memory     card    and    Davison’s

specific request that his sister delete certain files from the

memory      card,        he    cannot    reasonably          claim     an     expectation      of

privacy in the contents of the memory card.                                   Accordingly, we

have   no     trouble         concluding,       as    the    district       court     did,    that

Davison      has       not     established       the    requisite         Fourth      Amendment

interest to challenge the validity of the warrant.

       Next, Davison challenges the sufficiency of the evidence

regarding each count of conviction.                         A defendant challenging the

sufficiency         of    the    evidence       faces        a   heavy      burden.      United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                                        In

determining whether the evidence in the record is sufficient, we

view the evidence in the light most favorable to the government.

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).      “Reversal for insufficient evidence is reserved for the

rare case where the prosecution’s failure is clear.”                                   Beidler,

110    F.3d       at     1067     (internal          quotation       marks      and    citation

omitted).          Having       reviewed    the       record,     we     conclude      that    the

convictions are supported by sufficient evidence.



                                                 6
      Finally, Davison argues that the district court improperly

sentenced him to mandatory life imprisonment under 18 U.S.C.

§ 3559(e).      This    statute      provides      that   “[a]       person    who    is

convicted of a Federal sex offense in which a minor is the

victim shall be sentenced to life imprisonment if the person has

a prior sex conviction in which a minor was the victim.”                              18

U.S.C. § 3559(e)(1).         Davison does not dispute that his instant

convictions     under   18   U.S.C.    §    2251    constitute        “Federal       sex

offense[s].”     See id. § 3559(e)(2)(A).            Nor does he dispute that

he has been convicted or “a prior sex offense in which a minor

was   the    victim,”   namely    attempted        rape   of     a    victim    under

seventeen years of age.        See id. § 3559(e)(1)–(2); MD Crim. Code

Ann. § 3-309.     Finally, this prior offense clearly “consists of

conduct that would be a Federal sex offense” had it occurred

within federal jurisdiction.          See id. § 3559(e)(2)(B)(i)-(ii). *

      Davison    contends     that    his   prior     conviction        should       not

trigger § 3559(e) because although the victim was a minor (age

      *
       Though Davison correctly notes that his prior conviction
did not have a federal nexus, § 3559(e)(2)(B) only requires that
the state sex offense “consists of conduct that would be a
Federal sex offense if” it had occurred within federal
jurisdiction. 18 U.S.C. § 3559(e)(2)(B) (emphasis added). The
conduct yielding Davison’s conviction for attempted forcible
rape would constitute the federal offense of aggravated sexual
abuse by force or threat under 18 U.S.C. § 2241(a) if it had
occurred within federal jurisdiction.    Accord United States v.
Gallenardo, 579 F.3d 1076, 1086-87 (9th Cir. 2009); United
States v. Rosenbohm, 546 F.3d 820, 823 (7th Cir. 2009).



                                        7
fifteen), Davison was also a minor at the time of the offense

(age sixteen).     Davison argues that § 3559(e) is ambiguous as to

whether it “is intended to reach those individuals who while

minors themselves previously victimized minors.”          He urges us to

apply the rule of lenity and hold that § 3559(e) does not apply

to his case.     But Davison cites no authority for this argument

and we   discern   no   “grievous   ambiguity   or   uncertainty    in   the

statute” that warrants application of the rule of lenity.                See

Barber v. Thomas, 130 S. Ct. 2499, 2508-09 (2010).          Accordingly,

we reject this argument and affirm the sentence.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                    8